UNITED STATES COURT OF APPEALS                         FILED
                           FOR THE NINTH CIRCUIT                           OCT 12 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.    19-35200

                Plaintiff-Appellee,              D.C. No. 3:18-cv-00570-HZ
                                                 District of Oregon,
 v.                                              Portland

SAMMY RASEMA YETISEN, AKA                        ORDER
Rasema Handanovic, AKA Zolja,

                Defendant-Appellant.

Before: PAEZ and RAWLINSON, Circuit Judges, and PREGERSON,* District
Judge.

      The government’s motion to amend the Memorandum filed on August 12,

2021, is granted as follows:

   1. On page 3, lines 10-11, replace “looks backward from the date of application

      for naturalization” with “applies to the five years immediately preceding the

      date of filing of an application for naturalization, as well as from the date of

      filing the application until the applicant is admitted to citizenship. See

      Dang, 488 F.3d at 1139.”

   2. On page 3, lines 11-13, replace “Yetisen had not been convicted of any

      crime as of the date of her application, these conviction-based bars to


      *
             The Honorable Dean D. Pregerson, United States District Judge for
the Central District of California, sitting by designation.
   establishing good moral character cannot apply.” with “Yetisen had not been

   convicted of any crime as of the date of her naturalization, so 8 U.S.C. §

   1101(f)(8) and 8 C.F.R § 316.10(b)(1)(i) do not apply, and because the

   relevant conduct occurred before the statutory period, the parties agree that 8

   U.S.C. § 1101(f)(3) does not apply.1”

3. On page 3, insert footnote 1: “The parties disagree whether 8 U.S.C. §

   1101(f)(3) requires that the applicant have been convicted of or admitted

   guilt for the offense during the statutory period. We need not address this

   issue because the parties agree that the provision does not apply here.”

An Amended Memorandum is filed concurrently with this order. Judge

Rawlinson takes no position on the amendments.

   No future petitions for rehearing or rehearing en banc may be filed in

response to the amended disposition.




                                       2
                           NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 12 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-35200

                Plaintiff-Appellee,             D.C. No. 3:18-cv-00570-HZ

 v.
                                                AMENDED MEMORANDUM*
SAMMY RASEMA YETISEN, AKA
Rasema Handanovic, AKA Zolja,

                Defendant-Appellant.

                  Appeal from the United States District Court
                           for the District of Oregon
               Marco A. Hernandez, Chief District Judge, Presiding

                      Argued and Submitted October 6, 2020
                               Portland, Oregon


Before: PAEZ and RAWLINSON, Circuit Judges, and PREGERSON,** District
Judge.
Concurrence by Judge RAWLINSON

      Defendant-Appellant Sammy Yetisen appeals the district court’s order

granting the government’s motion for judgment on the pleadings, and revoking her


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Dean D. Pregerson, United States District Judge for
the Central District of California, sitting by designation.
citizenship. We reverse and remand.

      The government may commence a denaturalization proceeding “if the

citizen’s naturalization was (1) ‘illegally procured,’ or (2) ‘procured by

concealment of a material fact or by willful misrepresentation.’” United States v.

Dang, 488 F.3d 1135, 1139 (9th Cir. 2007) (quoting 8 U.S.C. § 1451(a)). The

government must prove by “clear, unequivocal, and convincing” evidence that the

applicant did not meet the legal criteria for naturalization at the time of application.

Id. (quoting Fedorenko v. United States, 449 U.S. 490, 505 (1981)).

      The government moved for judgment on the pleadings on counts four and

five. Count four alleged that Yetisen illegally procured her citizenship, asserting

that her participation in the 1993 Trusina murders precluded her from establishing

the good moral character required for naturalization. Count five alleged that

Yetisen procured her citizenship through willful misrepresentation and

concealment of material facts. The district court granted the government’s motion

as to count four and entered judgment revoking Yetisen’s naturalization. The

district court did not address the allegations in count five.

       We review de novo a district court’s judgment on the pleadings. United

States v. Teng Jiao Zhou, 815 F.3d 639, 642 (9th Cir. 2016). “A judgment on the

pleadings is properly granted when, ‘taking all the allegations in the pleadings as

true, the moving party is entitled to judgment as a matter of law.’” Gregg v.


                                           2
Hawaii, Dep’t of Pub. Safety, 870 F.3d 883, 887 (9th Cir. 2017) (quoting Nelson v.

City of Irvine, 143 F.3d 1196, 1200 (9th Cir. 1998)).

      1. The district court erred in granting the government judgment on the

pleadings as to count four. Naturalization is “illegally procured” if the applicant

did not possess the statutory requirements for citizenship, including good moral

character, at the time of naturalization. 8 U.S.C. §§ 1451(a), 1427(a). The district

court based its order on three provisions that bar an applicant from establishing

good moral character when the applicant “was” or “has been” convicted of

specified crimes. See 8 U.S.C. §§ 1101(f)(3), (f)(8); 8 C.F.R § 316.10(b)(1)(i).

Each of these provisions applies to the five years immediately preceding the date

of filing of an application for naturalization, as well as from the date of filing the

application until the applicant is admitted to citizenship. See Dang, 488 F.3d at

1139. Yetisen had not been convicted of any crime as of the date of her

naturalization, so 8 U.S.C. § 1101(f)(8) and 8 C.F.R § 316.10(b)(1)(i) do not apply,

and because the relevant conduct occurred before the statutory period, the parties

agree that 8 U.S.C. § 1101(f)(3) does not apply.1

      2. A presumptive finding of a lack of good moral character under 8 C.F.R. §



1
 The parties disagree whether 8 U.S.C. § 1101(f)(3) requires that the applicant
have been convicted of or admitted guilt for the offense during the statutory period.
We need not address this issue because the parties agree that the provision does not
apply here.

                                           3
316.10(b)(3)(iii), when an applicant has committed “unlawful acts” during the

relevant statutory period, also does not apply to Yetisen’s conviction. In applying

the limitations in 8 C.F.R. § 316.10(b)(3)(iii), we have held that when an applicant

commits criminal acts during the relevant statutory period, such acts can show that

the applicant lacks good moral character, even if a conviction for the wrongful acts

occurs post-naturalization. See Dang, 488 F.3d at 1137–38, 1141; Zhou, 815 F.3d

at 643–44. In contrast, Yetisen participated in the Trusina killings in 1993, before

the start of the five-year statutory period. Thus, 8 C.F.R. § 316.10(b)(3)(iii) could

not have barred Yetisen from establishing good moral character on the date of her

naturalization.2

      Because the bars to establishing good moral character for convictions or

criminal acts committed during the statutory period do not apply to Yetisen, the

district court erred in granting judgment on the pleadings as to count four in favor

of the government.

      Notably, the government does not defend the district court’s reasoning.

Instead, the government argues that under the catch-all provision of 8 U.S.C. §

1101(f), Yetisen’s participation in the Trusina killings “deprive her per se of good



2
  As the government acknowledges, criminal or other wrongful conduct postdating
naturalization is irrelevant to a naturalized citizen’s moral character at the time of
naturalization, and provides no basis for denaturalization. Cf. Zhou, 815 F.3d at
644.

                                          4
moral character.” The catch-all provision, however, simply provides that a person

who falls outside the enumerated per se categories may nevertheless be found to

lack good moral character. See 8 U.S.C. § 1101(f) (“The fact that any person is not

within any of the foregoing classes shall not preclude a finding that for other

reasons such person is or was not of good moral character.”). The fact that the

government “may”—but is not required to—consider out-of-period conduct does

not establish that any such conduct is necessarily disqualifying. See 8 U.S.C. §

1427(e); 8 C.F.R. § 316.10(a)(2); cf. Kalaw v. INS, 133 F.3d 1147, 1151 (9th Cir.

1997) (“Apart from the per se categories, . . . whether an alien has good moral

character is an inquiry appropriate for the Attorney General’s discretion.”). The

government could have, at the time of Yetisen’s application, exercised its

discretion to consider her out-of-period crimes, found her moral character wanting,

and denied her application.3 It did not do so. The government cannot now,

however, retroactively exercise that discretion to argue that Yetisen illegally

procured her citizenship because she lacked good moral character, as a matter of

law, all along.

      3. The district court concluded that the delay between Yetisen’s return to the

United States following imprisonment in Bosnia and the government’s


3
  Whether Yetisen deprived the government of that opportunity by concealing or
misrepresenting her crimes raises questions pertinent to count five, discussed
below.

                                          5
commencement of denaturalization proceedings “does not implicate a laches

defense.” In light of our disposition, we need not address whether laches can be

raised as a defense to a denaturalization proceeding, or whether Yetisen’s laches

defense should succeed. The parties and the court may revisit this issue on

remand.

       4. The government argues that it is entitled to judgment on the basis of the

pleadings related to count five. The district court did not address this count, and

we decline to address this issue. Given the serious consequences of revoking

Yetisen’s citizenship, the district court on remand should address this claim in the

first instance.

       REVERSED AND REMANDED.




                                          6
                                                                            FILED
United States v. Yetisen, No. 19-35200
                                                                            OCT 12 2021
Rawlinson, Circuit Judge, concurring in the judgment:
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
      I agree with the majority that this case should be remanded for the district

court to consider whether the government may denaturalize Defendant-Appellant

Sammy Yetisen on the basis that she is a war criminal. I do not join any other

portions of the disposition.




                                          1